UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53


        United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604


                              Submitted June 30, 2006
                               Decided July 24, 2006


                                         Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 03-1812

UNITED STATES OF AMERICA,                               ] Appeal from the United
                                                        ] States District Court for
                          Plaintiff-Appellee,           ] the Southern District of
                                                        ] Illinois.
                                                        ]
              v.                                        ] No. 01 CR 30108
                                                        ]
                                                        ]
MAURICE C. PITTMAN,                                     ]
                                                        ] William D. Stiehl,
                          Defendant-Appellant.          ] Judge.


                                      ORDER

         This case is on appeal from a limited remand from our court pursuant to
United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). The district court
has now determined that it would impose the same sentence if we were to vacate
the judgment and remand for re-sentencing even in light of the advisory nature of
the Guidelines. We must therefore determine whether the sentence is reasonable.
If it is, then any Sixth Amendment violation in the sentencing process did not affect
No. 03-1812                                                                              2


Pittman’s substantial rights and thus did not constitute plain error.

       The parties have had the opportunity to file arguments concerning the
appropriate disposition of the appeal in light of the district court’s decision but no
objections have been raised to the district court’s determination. Pittman’s
sentence is within the Guideline range, and therefore we must presume that the
sentence is reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). A defendant may rebut that presumption by demonstrating that his
sentence is unreasonable in light of the factors identified in 18 U.S.C. § 3553(a).

       The district court’s order reveals that the court considered the 18 U.S.C. §
3553(a) factors, and that it properly applied those factors in determining that it
would give the same sentence. There are no apparent errors in the court’s
consideration of those factors, nor does Pittman raise any argument to this court
that the sentence is unreasonable. Accordingly, we affirm the sentence.